DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Response to Amendments/Arguments
Amendments made to claims 1, 4-7, 9, 12-13 and 15, the cancelation of claims 16-17, and the addition of claims 18-21, as filed on July 8, 2022, are acknowledged. 
The amendments made to claims 1, 6, 9, 12, 13 and 15 have partially overcome the previous rejections to under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in the Office Action mailed on April 13, 2022; however, there are still some issues under 35 U.S.C. 112, and the amendment made to claim 13 also introduces a new issue, see the rejections under 35 U.S.C. 112 for more details.
Applicant's arguments with respect to Losa in view of Besling have been fully considered but they are not persuasive. 
The Applicant argues that Losa does not disclose or hint at the planarization of the ESL and its subjacent layer; however, claim 1 only recite planarization for the first layer, not for the ESL.  Therefore, the argument is not commensurate in scope with the amended claim 1.
The Applicant further argues that it is not disclosed by Losa that the electrodes have a planarized surface, i.e. are also polished to result in a low surface roughness.  Again, the argument is not commensurate in scope with the amended claim 1 because the limitation discussed is not recited in the claim.
The Applicant argues that Losa uses processes “include a 30-minute exposure to temperatures in the order of 900°C. Clearly, this temperature exceeds the maximum allowable temperature of CMOS components, such as active circuitry of an ASIC, and would hence damage any CMOS structures such as integrated circuits”.  However, it is noted that the claim broadly recites wherein the method is part of a CMOS-compatible fabrication process, which is not limited to any particular CMOS device.  It is well known that many processes with similar or higher temperatures have been used to fabricate CMOS devices, as evidenced by a textbook written by Xiao (Figs. 5.15-5.17, 5.33, Tables 5.3-5.5, and sections 5.5.3 and 5.6.1).  During patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification.  Because applicant has the opportunity to amend the claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified. Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim (see MPEP 2111).
The Applicant also argues that Besling does not disclose the planarization of a layer before depositing a planarized etch stop layer.  However, Besling is only relied on to teach tungsten (a metallic material) is inert to HF vapor (paragraph 0061), not for specific process step.  
Applicant’s arguments with respect to rejections using Chung reference have been considered but are moot because the arguments do not apply to new ground(s) of rejection in this Office Action necessitated by the amendments made to the claims.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4-15 and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1, 13, 15 and 18, the meaning of the term “planarized ESL” is ambiguous.  It is not clear if it is a layer that has been planarized or a layer formed on a surface that has been planarized.  For the purpose of this examination, the examiner interprets the limitation as “ESL layer with a planar surface”. 
Regarding claim 1, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 4-15 and 18-21, they are indefinite due to their dependency on claim 1.
Regarding claim 13, the meaning of the term “planarized sacrificial layer” is ambiguous.  It is not clear if it is a layer that has been planarized or a layer formed on a surface that has been planarized.  For the purpose of this examination, the examiner interprets the limitation as “sacrificial layer with a planar surface”. 
Regarding claim 13, it recites the limitation “a higher HF etch selectivity compared to the ESL material”.  An etch selectivity is a ratio of two etch rates, which is not the case for this limitation.  For the purpose of this examination, the examiner interprets the limitation as “a higher HF etch rate compared to the ESL material”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 6, 11, 13-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Losa et al. (US20140231937) in view of Besling et al. (US20160023893).
Regarding claim 1, Losa discloses a method for manufacturing an etch-stop layer (ESL) with a planar surface, suitable for a hydrofluoric acid, HF, vapor phase etching process (protective layer 25 reads on an etch stop layer with a planar surface, paragraphs 0100 and 0107; Fig. 19), the method comprising providing a first layer with a planar surface on top of a surface of a substrate, the first layer with a planar surface comprising a patterned and structured electrical contact layer and a filling material (paragraphs 0098 and 0099; Fig. 18); and depositing on top of the first layer with a planar surface an ESL with a planar surface of an ESL material, the ESL material being an etch stop material regarding HF (paragraphs 0100 and 0107); wherein the planarized ESL has a thickness of less than 150 nm (claim 3), wherein planarization of the first layer with a planar surface is realized by performing chemical-mechanical planarization (paragraph 0099).  Losa is silent about the electrical contact layer comprising a metallic material.  However, Losa discloses that the electrical contact layer could be any material that is not removed by hydrofluoric acid (paragraph 0142).  In addition, Besling teaches that tungsten (a metallic material) is inert to HF vapor (paragraph 0061).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to use a metallic material such as tungsten, which is known to be inert towards HF vapor as taught by Besling, as the electrical contact layer material in the method of Losa, with a reasonable expectation of success.  It has been held that substituting equivalents known for the same purpose is obvious.  See MPEP 2144.06 II.  Losa is silent about wherein the method is part of a CMOS-compatible fabrication process.  However, Losa discloses that surface machining occupies an important position in known manufacturing techniques for semiconductors devices, microelectronic devices and micro-electro-mechanical systems (paragraph 0004).  It is well known that CMOS devices are one of most common types of microelectronic devices.  Therefore, it would be prima facie obvious that the method is part of a CMOS-compatible fabrication process.
Regarding claim 4, Losa in view of Besling discloses wherein the method is suitable for manufacturing a MEMS device, in particular a capacitive MEMS sensor device (Losa, abstract; Besling, paragraph 0028).
Regarding claim 6, Losa discloses wherein the first layer with a planar surface on the substrate is provided by depositing a first material on top of the surface of the substrate (paragraph 0098); patterning and structuring the first material (paragraph 0098 and Fig. 17); depositing a second material on top of the first material and exposed parts of the surface of the substrate (paragraph 0099); and performing chemical-mechanical planarization (paragraph 0099 and Fig. 18).
Regarding claim 11, Losa in view of Besling discloses wherein the first material is the metallic material and the second material is the filling material (Losa, paragraphs 0098-0099; Besling, paragraph 0061).
Regarding claim 13, Losa discloses wherein the method further comprises depositing a sacrificial layer with a planar surface of a further material onto the planarized ESL, wherein the further material has a higher HF etch compared to the ESL material (paragraphs 0102 and 0107).
Regarding claim 14, Losa discloses wherein the further material is a dielectric (silicon dioxide, paragraph 0102).
Regarding claim 18, Losa discloses wherein the ESL has a thickness of less than 100nm (claim 3).
Regarding claim 20, Losa discloses wherein the further material is silicon dioxide (paragraph 0102).
Claims 1, 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chung (US5789264) in view of Kim et al. (US6203715).
Regarding claim 1, Chung discloses a method for manufacturing a etch-stop layer (ESL) with a planar surface, suitable for a hydrofluoric acid, HF, vapor phase etching process (silicon nitride reads on a etch stop layer with a planar surface, being suitable for a hydrofluoric acid, HF, vapor phase etching process is an intrinsic property of silicon nitride, column 6, lines 25-31), the method comprising providing a first layer with a planar surface on top of a surface of a substrate, the first layer with a planar surface comprising a patterned and structured connecting terminal layer (layer 214, column 5, lines 63-66 and Fig. 3A) and a filling material (layer 220, column 6, lines 5-7 and Fig. 3A); and depositing on top of the first layer with a planar surface a ESL with a planar surface of an ESL material, the ESL material being an etch stop material regarding HF (silicon nitride layer 230, column 6, lines 25-28); wherein the ESL has a thickness of 100-2000nm (column 6, lines 26-27), wherein planarization of the first layer with a planar surface is realized by performing chemical-mechanical planarization (column 4, lines 47-49).  Chung is silent about the connecting terminal layer comprising a metallic material.  However, Chung discloses that the connecting terminal layer is used in thin film actuated mirror array (abstract).  In addition, Kim teaches that connecting terminal layer used in thin film actuated mirror array is made of a metal (abstract and column 3, lines 48-51).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to use a metallic material, which is known connecting terminal layer material as taught by Kim in the method of Chung, with a reasonable expectation of success.  It has been held that substituting equivalents known for the same purpose is obvious.  See MPEP 2144.06 II.  The thickness disclosed by Chung overlaps with the range recited in the instant claim.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).  Chung is silent about wherein the method is part of a CMOS-compatible fabrication process.  However, all processes used in the method of Chung are well-known types of processes used in CMOS fabrication.  Therefore, it would be prima facie obvious that the method is part of a CMOS-compatible fabrication process.
Regarding claim 5, Chung discloses wherein the ESL material is a dielectric (silicon nitride, column 6, lines 25-28).
Regarding claim 12, Chung discloses wherein the first layer with a planar surface on the substrate is provided by depositing, patterning and structuring the metallic material on top of the surface of the substrate (column 5, lines 63-66 and Fig. 3A); depositing the filling material on top of the structured metallic material and exposed parts of the surface of the substrate (column 6, lines 5-11 and Fig. 3A); depositing a layer with a planar surface of an additional material on top of the filling material (column 6, lines 12-16 and Fig. 3A); and performing a process of non-selective plasma etching (column 6, lines 17-20 and Fig. 3B); wherein the additional material has a similar etch rate as the filling material concerning a non-selective plasma etch (column 6, lines 17-20 and Fig. 3B).
Regarding claim 19, Chung discloses wherein the ESL material is silicon nitride  (column 6, lines 25-28).
Claim 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Losa et al. (US20140231937) in view of Besling et al. (US20160023893) as applied to claim 13 above, and further in view of Mahameed et al. (US20150022431).
Regarding claim 15, Losa discloses wherein the method further comprises forming a trench in the sacrificial layer (paragraph 0103); filling the trench with a conductive anchor material (the material in trench 39 that makes electrical contacts, paragraph 0105); depositing, patterning and structuring a second material on top of the sacrificial layer (layer 40, paragraph 0105 and Figs. 22-23); removing the sacrificial layer (paragraph 0106 and Fig. 24); and depositing a seal layer on top of the second metallic material and the planarized ESL (cap 14 reads on a seal layer, paragraph 0109 and Fig. 25.  The difference in the method of Losa and the method as recited in the instant claim is the type of the second material.  Losa discloses polysilicon as the second material, while the instant claim recites a metallic material.  However, Losa discloses that the polysilicon layer is used to form a stator and rotor of a gyroscope.  In addition, Mahameed teaches that a metal, such as copper, is used to form a stator and rotor of a gyroscope (paragraphs 0020 and 0028).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to substitute the polysilicon layer in the method of Losa with a metallic material such as copper that is a known material for forming a stator and rotor of a gyroscope as taught by Mahameed, with a reasonable expectation of success.  It has been held that substituting equivalents known for the same purpose is obvious.  See MPEP 2144.06 II.
Regarding claim 21, Losa in view of Mahameed discloses wherein the conductive anchor material is a metal (Losa, paragraph 0105; Mahameed, paragraphs 0020 and 0028). 

Allowable Subject Matter
Claims 7-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 7, the cited prior art of record, taken either alone or in combination, fails to disclose or render obvious a method wherein a CMP ESL material is arranged between the first material and the second material, in the context of the instant claim. 
Regarding claim 8, it is a dependent of claim 7.
Regarding claim 9, the cited prior art of record, taken either alone or in combination, fails to disclose or render obvious a method wherein the first layer with a planar surface on the substrate is provided by depositing a first material on top of a surface of the substrate; depositing a sacrificial material on top of the first material; patterning and structuring the first material and the sacrificial material; depositing a second material on top of the structured sacrificial material and exposed parts of the surface of the substrate; and performing wet-etching of the sacrificial material, in the context of the instant claim. 
Regarding claim 10, it is a dependent of claim 9.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIONG-PING LU/
Primary Examiner, Art Unit 1713